299 S.W.2d 701 (1957)
Ex parte Eugene Meredith SHIRLEY.
No. 28774.
Court of Criminal Appeals of Texas.
February 13, 1957.
Robert Hughes, Samuel Donosky, Dallas, for appellant.
Henry Wade, Crim. Dist. Atty., George P. Blackburn, James K. Allen, A. D. Bowie, Asst. Dist. Attys., and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The Governor of Texas issued his executive warrant, regular on its face, ordering the arrest of appellant and his delivery to the named agent of the State of California, to be returned to that state to answer a criminal complaint there pending against him.
Application for habeas corpus was filed and granted and at the hearing the executive warrant under which appellant was arrested was offered in evidence.
This appeal is from the order remanding appellant to custody for extradition to California and presents the following contentions: No evidence was presented (1) disclosing a requisition by the demanding state, as provided for in Sec. 3 of Art. 1008a, Vernon's Ann.C.C.P.; (2) identifying appellant as one and the same person charged with an offense in the State of California; (3) to show that appellant was in the State of California at the time the offense, if any, was committed; (4) identifying appellant as being the same person sought to be returned to the State of California.
Under the rule re-announced in Ex parte Hoover, Tex.Cr., 298 S.W.2d 579, we overrule the contention that the respondent was under the burden of proving the identity of the relator or of offering in evidence the requisition referred to in the executive warrant.
The other evidence introduced at the hearing was not such as destroyed the prima facie case made by the introduction of the executive warrant, regular on its face, issued by the Governor of Texas.
The judgment is affirmed.